Citation Nr: 1436191	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On January 23, 2009, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the instant matter was previously before it in December 2009 and April 2011, at which time the Board remanded the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for further evidentiary development.  The Board finds that all development required by the Board's previous remands have been accomplished and that the Board may proceed with adjudication of the Veteran's claim at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's erectile dysfunction was not caused by VA medical treatment, to include the transurethral resection of the prostate (TURP) procedure conducted at the Little Rock, Arkansas, VA medical center (VAMC) in September 2000.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim for section 1151 compensation benefits, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in April 2007.  The Board finds that this letter complies in substance with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's VA treatment records, to specifically include surgical records from the Little Rock, Arkansas, VA medical center (VAMC), and the informed consent document, have been obtained and associated with the claims file.  Records from St. Vincent's Hospital have also been associated with the claims folder.  The Veteran has submitted numerous lay statements and presented testimony before the Board.  

Additionally, a VA medical opinion, to include an addendum opinion, was obtained in connection with the claim, the reports of which are of record.  The opinion report contains sufficient evidence by which to decide the claim regarding whether the Veteran suffers from any additional disability that was caused by VA treatment as a result of negligence or similar instance of fault on VA's part in conjunction with the September 2000 TURP procedure.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II.  Analysis

In February 2007, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained an additional disability as a result of surgical treatment at the Little Rock VAMC.  Specifically, during his January 2009 hearing, the Veteran stated that in September 2000, he underwent a TURP procedure during which two arteries were nicked, resulting in the loss of over five pints of blood.  He alleges that since that operation, he has experienced erectile dysfunction and asserts that he was not informed that erectile dysfunction was a possible consequence of the September 2000 procedure.  He contends, therefore, that he is entitled to compensation for erectile dysfunction.

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2013); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2013).  

Upon review of the evidence and in consideration of the Veteran's statements, the Board finds an award of compensation benefits under section 1151 is not warranted, as the evidence fails to establish that the Veteran's erectile dysfunction was caused or worsened as a result of VA medical or surgical treatment.  In this regard, the Board notes that "[t]o establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability."  38 C.F.R. § 3.361(c)(1).  Although the Veteran believes that his erectile dysfunction resulted from the surgical procedure conducted at the Little Rock VAMC in September 2009, the evidence of record demonstrates otherwise.  Specifically, the evidence shows that on August 21, 2000, the Veteran presented to VA with complaints of sexual dysfunction since he was started on Atenolol.  The Veteran indicated his desire to try Viagra.  This record directly contradicts the Veteran's assertion that he did not experience any erectile dysfunction prior to undergoing the September 2000 surgical procedure.  In a June 2010 statement, the Veteran also reported being given a prescription for Viagra six months after the surgery, but saw no improvement.  However, an October 2000 treatment note indicates that the Veteran was "on Viagra[,] which is effective."  Again, the Veteran's own assertions are contradicted by the objective medical evidence.  

Upon review of the record in June 2010, a VA clinician opined that the Veteran's erectile dysfunction was not caused by the September 2009 surgery.  As rationale for that opinion, the clinician noted the records indicating that the Veteran had presented for treatment related to sexual dysfunction and had requested Viagra prior to his September 2000 surgery.  The clinician also noted that pharmacy records dated on August 21, 2000, showed that the Veteran had been prescribed Sildenafil (Viagra) for use before sexual activity.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim that the Veteran's erectile dysfunction was caused by VA medical treatment, to include the TURP procedure conducted at the Little Rock VAMC in September 2000, as the evidence demonstrates that the Veteran had erectile dysfunction prior to undergoing that procedure.  In so concluding, the Board has considered the report of May 2005 VA examination afforded in connection with a pervious claim of service connection for erectile dysfunction "related to prostate problems," which report contains the examiner's opinion that the Veteran's erectile dysfunction was less likely as not caused by or a result of his prostate condition but rather, was secondary to the surgery performed for his prostate.  However, the examiner provided no rationale nor cited to any evidence to support this opinion.

In this regard, the Board notes that while there are no reasons or bases requirements imposed on a medical examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the claimant's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. at 123 (quoting Ardison, supra).  Without a discussion of the relevant records showing treatment related to sexual dysfunction prior to the September 2000 surgery, the Board cannot conclude that the May 2005 VA examiner's opinion was based on all relevant evidence.  See Stefl, supra.  Accordingly, it cannot be said that it is adequate for evaluation purposes or that it is probative as to the question of causation.  See Stefl, supra.  

The Board has also considered whether the Veteran's erectile dysfunction underwent a permanent worsening as a result of VA medical or surgical treatment, but finds that the evidence fails to support a finding of aggravation.   As noted above, an October 2000 treatment record indicates that the Veteran's erectile dysfunction was being treated effectively with Viagra.  In a June 2011 addendum opinion, the VA clinician who provided the June 2010 opinion opined that it was less likely than not that the Veteran September 2000 surgery caused a permanent worsening of his erectile dysfunction.  Notably, there is no evidence of record to contradict this opinion, to include the Veteran's own statements, as he has consistently alleged that he did not experience erectile dysfunction until after the surgery was performed.  Thus, he has provided no lay evidence regarding the severity of his erectile dysfunction after the surgery as opposed to its severity prior to the surgery that could potentially be used to support a finding of aggravation.  There is also no indication that the VA examiner failed to consider any piece of relevant evidence before providing the opinion regarding aggravation and the Board finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Thus, given the absence of contrary medical evidence in this case, the Board concludes that the preponderance of evidence fails to establish that the Veteran's erectile dysfunction was permanently worsened by the VA medical and surgical treatment he received in September 2000.

In sum, the Board finds there to be no objective evidence to suggest that the Veteran suffers from an additional qualifying disability that was caused by his September 2000 TURP procedure.  In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 for erectile dysfunction is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).

As the Board has determined that the Veteran does not have a qualifying additional disability that was caused by VA hospital care, medical or surgical treatment, or examination, the Board needs not address whether the proximate cause of the claimed disability was negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA in furnishing the treatment or whether the proximate cause was due to an event not reasonably foreseeable, as actual causation has not been demonstrated.



ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


